                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

       v.                                           CASE NO. 8:20-CR-00165-MSS-AAS

JAMES WESLEY MOSS,
EDWARD CHRISTOPHER WHITE, JR.,
DAVID BYRON COPELAND, and
MICHAEL ALTON GORDON

                              JOINT STATUS REPORT

       The parties herein have conferred and respectfully submit this Joint Status

Report in compliance with the Court’s Pretrial Discovery Order and Notice of Trial

and Status Conference. Docs. 33, 41, 50, and 54. The parties report to the Court as

follows:

       1.     Since the defendants’ waivers of arraignment and in compliance with

the pretrial discovery orders, all discovery materials have been available to the

defendants for inspection and/or copying at the office of the Defense Criminal

Investigation Service, 400 N. Tampa Street, Tampa, Florida. As noted in the

previous Status Reports (Docs. 59, 72, 73, 74, 75, 76, 85, 86, and 87) the United

States has produced discovery materials in electronic form to the electronic file

exchange service known as USAfx, which will serve as a repository or file-sharing

service for all discovery materials in this case.
       2.     The United States will continue to produce discovery to defense counsel

in a timely fashion. When additional materials are obtained, they will be scanned

electronically, where appropriate, and made available to defense counsel on USAfx.

       3.     Defense counsel are continuing to process, review, and consider the

discovery materials in connection with their preparation of the defense case.

       4.     On May 14, 2021, defendant JAMES WESLEY MOSS entered a plea

of guilty pursuant to the terms of a plea agreement (doc. 89) in which he agreed to

cooperate with the government. Other defendants have engaged in plea discussions

with the government, those discussions are ongoing, and the government has made

specific plea offers.

       5.     No pre-trial motions have been filed and there is no speedy trial

problem. Previously, defendants Moss, White and Gordon executed a waiver of

speedy trial until March 31, 2021, and defendant Copeland has waived speedy trial

until December 31, 2021. See Docs. 57, 61, 62, and 68. On December 30, 2020 the

Court granted defendants’ motion to continue the trial (Doc. 79) and issued an order

scheduling the trial for the July 2021 trial term commencing on July 12, 2021.

Defendant Moss executed a waiver of speedy trial until October 1, 2021 (Doc. 78)

and defendants White and Gordon each executed waivers of speedy trial until July

31, 2021 (Docs. 81, 82).

       6.     If this case were to go to trial with three defendants, the United States

estimates that its case-in-chief may consume approximately ten trial days or more.



                                            2
At this time, defense counsel are unable to estimate how much time the defense

cases, if any, may require.

                                               Respectfully submitted,

                                               KARIN HOPPMAN
                                               Acting United States Attorney

                                           By: /s/ John A. Michelich
                                               John A. Michelich
                                               Senior Litigation Counsel
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
                                               Special Florida Bar No. A5502197
                                               john.michelich@usdoj.gov
                                               office 813-274-6069
                                               mobile 202-355-5653

/s/ Adam B. Allen (with permission)            /s/ David E. Little (with permission)
Adam B. Allen, Esq.                            David E. Little, Esq.
Assistant Federal Defender                     Brown & Doherty, P.A.
Office of the Federal Defender                 450 Carillon Parkway, Suite 120
Middle District of Florida                     St. Petersburg, FL 33716
400 North Tampa St., Suite 2700                david@brownanddoherty.com
Tampa, FL 33602                                Attorney for David Byron Copeland
Adam_Allen@fd.org
Attorney for Defendant James Wesley Moss

/s/ A. Lee Bentley, III (with permission)      /s/ J. Jervis Wise (with permission)
A. Lee Bentley, III, Esq.                       J. Jervis Wise, Esq.
lbentley@bradley.com                           Brunvand Wise, P.A.
Jason P. Mehta, Esq.                           615 Turner Street
jmehta@bradley.com                             Clearwater, FL 33756
Bradley Arant Boult Cummings LLP               jervis@acquitter.com
100 N. Tampa Street, Suite 2200                 Attorney for Defendant Michael Gordon
Tampa, FL 33602
Attorneys for Defendant Edward Christopher White
                                           3
